United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 9, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-10440
                         Conference Calendar


TRACEY DEMARK GARRETT,

                                     Plaintiff-Appellant,

versus

CHUCK NORRIS, also known as Carlos Ray Norris;
AARON NORRIS; BOB GORKIN; MORRIS BROTHERS; CLERANCE GILYARD,
ET AL.,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CV-1566-D
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tracey Garrett, federal prisoner no. 31079-077, appeals the

dismissal as frivolous under 28 U.S.C. §§ 1915(e)(2) and 1915A of

his action brought pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).      Garrett

alleged that actor Chuck Norris and numerous employees of the

television show “Walker, Texas Ranger” violated his civil rights

by acting as federal law enforcement officers, arresting and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10440
                                 -2-

harassing him on camera, and causing humiliating photographs of

him to be published in People magazine.

     Garrett’s action is time-barred and was properly dismissed

as frivolous.   See Gonzales v. Wyatt, 157 F.3d 1016, 1019-20

(5th Cir. 1998).   In addition, Garrett’s attempts to argue on

appeal for tolling the limitation period or beginning it at a

later date lack any arguable merit.    Accordingly, this appeal is

DISMISSED AS FRIVOLOUS.    See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.

     The district court’s dismissal and the dismissal of this

appeal as frivolous both count as strikes for the purposes of

28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383,

385-87 (5th Cir. 1996).    We caution Garrett that once he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.